PER Cueiam.
When this cause was before Judge Grady at March Term, 1954, it was stipulated that the only question for determination by the court was the location of the true dividing lines between the lands of plaintiffs and the lands of defendants. When Judge Grady’s judgment was affirmed by this Court, this cause had been fully adjudicated. Thereafter, it was not permissible to litigate in this cause issues raised by after-judgment pleadings which might have been presented, but by stipulation were excluded from consideration, when the cause came on before Judge Grady for final hearing on the merits.
The location of the true dividing lines has been established. Whether plaintiffs or defendants are entitled to injunctive relief, and whether *68defendants are estopped to raise now an issue as to plaintiffs’ title, are questions for consideration upon pleadings and evidence in an appropriate independent action.
The judgment of Judge Morris, in so far as it denies to defendants the right to raise now in this cause an issue as to plaintiffs’ title and denies injunctive relief against plaintiffs, is affirmed; but said judgment is modified by striking therefrom the order for injunctive relief against defendants. In short, Judge Grady’s judgment remains the final judgment in the cause. As so modified, the judgment of Judge Morris, which relates solely to the after-judgment proceedings, is affirmed. The costs on this appeal are taxed, one-half against plaintiffs and one-half against defendants.
Modified and affirmed.